UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended January 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , to Commission File Number 000-30800 THE MOVIE STUDIO, INC. (Exact Name of Registrant as Specified in Charter) Delaware 65-0494581 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 530 North Federal Highway, Ft. Lauderdale, Florida 33301 (Address of Principal Executive Offices) (954) 332-6600 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesNoX Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNoX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x There were 131,182,473 shares of the Registrant’s $0.0001 par value common stock outstanding as of Jun 17, 2013. The Movie Studio, Inc. Contents Part I – Financial Information Item 1. Consolidated Financial Statements 4 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II – Other Information Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 PART I — FINANCIAL INFORMATION Statements in this Form 10-Q Quarterly Report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10-Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by law. Item1.Financial Statements THE MOVIE STUDIO, INC. Table of Contents PAGE Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Financial Statements7 - 15 3 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) Consolidated Balance Sheets January 31, October 31, Assets Current assets Cash $7,087 $ 19 Total current assets 7,087 19 Property and equipment, net 3,492 4,019 Acquired amortizable intangible assets 505 580 Total assets $ 11,084 $ 4,618 Liabilities and stockholders' deficiency Current liabilities Payroll taxes payable $ 381,967 $ 372,851 Loans payable - related party 2,123,618 2,081,325 Total current liabilities 2,505,585 2,454,176 Long-term debt, net of current portion - - Total liabilities 2,505,585 2,454,176 Stockholders' deficiency Preferred stock, Series B convertible, $.0001 par value; 5,750,000 authorized, issued and outstaning at January 31, 2013 and October 31, 2012, respectively 206,000 206,000 Common stock, $.0001 par value; 200,000,000 shares authorized, 105,855,260 and 102,355,260 shares issued and outstanding at January 31, 2013 and October 31, 2012, respectively 45,236 10,236 Additional Paid in Capital 6,616,641 6,616,641 Accumulated deficit (9,362,378) (9,282,435) Total stockholders' deficiency (2,494,501) (2,449,558) Total liabilities and stockholders' deficiency $ 11,084 $ 4,618 The accompanying footnotes are an integral part of these financial statements. 4 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) Consolidated Statements of Operations Three months ended January 31, Sales $ - $ - Expenses: Selling, general and administrative expenses 70,827 33,964 Interest expense 9,116 9,116 Total expenses 79,943 43,080 Net loss before income taxes (79,943) (43,080) Income taxes - - Net income (loss) $ (79,943) $ (43,080) Basic and diluted loss per share: Basic and diluted loss per share: $ - $ - Weighted average number of common shares outstanding, basic and fully diluted 103,605,260 102,355,260 The accompanying footnotes are an integral part of these financial statements. 5 Three months ended January 31, Cash flows from operating activities: Net loss $ (79,943) $ (43,080) Adjustment to reconcile net loss to net net cash used by operating activities: Depreciationand amortization 602 714 Changes in operating assets and liabilities: Increase in payroll taxes payable 9,116 9,116 Net cash used in operating activities (70,225) (33,250) Cash flows from investing activities Cash flows from financing activities Proceeds from related party loan to the company 42,293 33,250 Proceeds from issuance of common stock 35,000 Net cash provided by investing activities 77,293 33,250 Net incresase(decrease) in cash 7,068 - Cash, beginning of period 19 19 Cash, end of period $ 7,087 $ 19 The accompanying footnotes are an integral part of these financial statements. 6 THE MOVIE STUDIO, INC. (FORMERLY DESTINATION TELEVISION, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 201 3 Note 1 – Description of Business The Movie Studio, Inc. (the "Company") was incorporated in the State of Delaware 1961 under the name Magic Fingers, Inc. The company is a vertically integrated motion picture production company that develops, manufactures and distributes independent motion picture content for worldwide consumption on a multitude of devices. The Company has operated under various names since incorporation, most recently Destination Television, Inc. from February 2007 to November 2012, when the name was changed to The Movie Studio, Inc. From October 31, 2001, the Company’s focus was on the developing a private television network, in high traffic locations such as bars and nightclubs. During this development period, the Company received incidental revenue from the sale of advertising and the production of commercials. In 2010, the Company began implementation of its current business model, using the technology previously developed for the private television network. Note 2 – Summary of significant Accounting Policies Basis of Presentation The accompanying unaudited consolidated quarterly financial statements have been prepared on a basis consistent with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and pursuant to the rules of the Securities and Exchange Commission (“SEC”). In the opinion of management, the accompanying unaudited financial statements reflect all adjustments, consisting of only normal and recurring adjustments, necessary for a fair presentation of the results of operations, financial position and cash flows for the periods presented. The results of operations for the periods are not necessarily indicative of the results expected for the full year or any future period. These statements should be read in conjunction with the Entity’s Annual Report on Form 10-K for the year ended October 31, 2012 as filed with the SEC on July 29, 2013 (the “2012 Annual Report”). The consolidated financial statements include the accounts of The Movie Studio, Inc. ( f ormerly Destination Television, Inc.), a Delaware corporation, and its wholly owned subsidiary Destination Television, Inc., a Florida corporation. All significant inter-company account balances and transactions between the Company and its subsidiary have been eliminated in consolidation. Long-Lived Assets In accordance with Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360 “Property, Plant, and Equipment,” the Company records impairment losses on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. There were no impairment charges during the quarter ended January 31, 201 3 and the year ended October 31, 20
